Order entered April 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00102-CV

                  ESTATE OF FREDERIC B. ASCHE, JR., DECEASED

                          On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. PR-11-3533-2

                                          ORDER
       We GRANT the motion of Joie Rivera, Official Court Reporter for Probate Court No. 2,

for an extension of time to file the reporter’s record. The reporter’s record shall be filed by

MONDAY, JUNE 1, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE